Affirmed and Opinion Filed June 28, 2016




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-00988-CR

                      JAMES LAWRENCE COPELAND, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-58889-M

                            MEMORANDUM OPINION
                        Before Justices Francis, Fillmore, and Schenck
                                 Opinion by Justice Francis
       A jury convicted James Lawrence Copeland of aggravated assault, deadly weapon,

involving family violence and assessed punishment at thirty years in prison.       On appeal,

appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel

in Anders cases).
          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.




                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150988F.U05




                                                  –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES LAWRENCE COPELAND,                           On Appeal from the 194th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F11-58889-M.
No. 05-15-00988-CR        V.                       Opinion delivered by Justice Francis.
                                                   Justices Fillmore and Schenck participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 28, 2016.




                                             –3–